El Juez Presidente Seítor del Toro,
emitió la opinión del tribunal.
Estos casos fueron sometidos conjuntamente por las partes y así serán resueltos. Están envueltas en ellos las mismas cuestiones legales.
El demandante Nazario' se dedica en la ciudad de Ponce al negocio de importar de los Estados Unidos café tostado y semitostado para venderlo en Puerto Eico al por mayor y al detall.
Alega en sus demandas que en determinadas fechas pagó *793bajo protesta los derechos prescritos por la Ley No. 19 para reglamentar la venta de café extranjero puro o mezclado con café de Pnerto Pico, para proveer fondos con qne pagar los gastos qne ocasione tal reglamentación y para otros fines, aprobada en 19 de abril de 1928, empleando las estampillas adquiridas en sn negocio de venta de café importado, y alega además qne la Ley No. 19 es anticonstitucional por los varios motivos qne expresa, y solicita qne siendo en tal virtud ilegal el cobro se ordene la devolución de las cantidades indebida-mente pagadas.
El demandado formuló excepciones previas alegando qne la corte no tenía jurisdicción para conocer de los litigios y que las demandas no alegaban hechos suficientes para deter-minar una causa de acción. La corte declaró con lugar la; primera de las excepciones e indicó que en el caso de que tuviera jurisdicción también declararía con lugar la segunda.
Como se ha indicado, el demandante Nazario pagó bajo protesta e inició estos casos acogiéndose a los beneficios de la Ley No. 8 de 19 de abril de 1927 que se refiere al pago de contribuciones bajo protesta y determina el procedimiento que debe seguirse para pedir ante los tribunales de justicia su devolución. La sección 1 de dicha, ley en lo pertinente dice:
“Cuando algún contribuyente creyere que no debe pagar cual-quier contribución o parte de ella. .
Y se sostiene que no siendo la suma pagada por el deman-dante una contribución, no pudo acogerse a la indicada ley para reclamar su devolución.
A nuestro juicio es claro que la Ley No. 19 de 1928 no’ impone una contribución. Reglamenta la venta del café ex-tranjero en Puerto Rico e impone ciertos derechos de inspec-ción para obtener los fondos necesarios para pagar los gastos que la reglamentación ocasione. Su sección 23 lee como sigue:
“El producto íntegro de la venta de los sellos o estampillas, licen-cias y multas provistas en e’sta Ley ingresará en el Tesoro Insular y constituirá un fondo especial, que se denominará ‘Fondo de Pro-*794tección Cafetera,’ y el cual se destinará a sufragar los gastos que origine la aplicación de las leyes para proteger el café de Puerto Rico-y la de inspeccionar y legalizar la procedencia del mismo café de Puerto Rico:”
En el caso de Lever Bros. Co. v. Commonwealth (Mass.), 121 N. E. 516, 517, se resolvió:
“Hay otro obstáculo verdadero contra esta parte de la reclama-ción de la peticionaria, sobre el cual también descansa esta decisión. El pago requerido por dichas secciones 54 y 91 no es una contribu-ción o arbitrio. Es un mero derecho de inscripción. Así se men-ciona en el estatuto, donde se usa la palabra ‘derecho’ para distin-guirla de las palabras ‘contribución’ y ‘arbitrio.’ Véase St. 1909, c. 490, 3a. parte, secciones 54, 69, 70 y St. 1903, e. 437, sec. 90. La única jurisdicción otorgada a la corte por la sección 70 (a virtud' de la cual se ha presentado esta petición) es la de considerar perjui-cios que surjan por la exacción de ‘ésa contribución o arbitrio, o de cualquier parte de los mismos.’ Es claro que el derecho {fee) no-equivale a ‘costas’ de acuerdo con la sección 70. Y es evidente que-la corte no tiene jurisdicción para considerar la cuestión del derecho. El estado no ha consentido en ’ser demandado como un poder sobe-rano respecto a esa cuestión.”
Y resumiendo la jurisprudencia sobre la materia dice 26' R.C.L. 20 así:
“Hay otra forma de carga pecuniaria que no es una contribución sino un incidente del poder de regular, pero que, sin parecerse a los impuestos discutidos en los párrafo’s que anteceden, pueden impo-nerse sobre la realización de un hecho sobre el cual la legislatura no-puede imponer contribución o gravamen alguno mediante otra carga-pecuniaria para producir ingresos. Cuando una ocupación o acto c-s de tal naturaleza que se hace necesaria cierta dosis razonable de-inspección o examen por parte de los funcionarios públicos en benefi-cio de la salud, la moralidad o la seguridad públicas, la Legislatura puede disponer que tal inspección o examen se efectúen a expensas-de las personas que se dediquen a esa ocupación o que realicen el acto, y que nadie se dedicará a esa ocupación o realizará tal aeto-hasta que pague cierta cuota o contribución para sufragar el costo-del examen o inspección. De igual modo, cuando una ocupación e’s de tal naturaleza que la falta de habilidad o idoneidad por parte de-aquéllos que se dedican a ella constituye una amenaza para la salud o seguridad públicas, puede exigirse un examen a aquéllos que traten. *795de dedicarse a ella, y -el costo de tal examen puede ser sufragado me-diante el pago de cierta cuota por parte de las persona's que lo to-men. Aunque ingresa en tesorería, el dinero así recaudado se asigna anticipadamente a los fines provistos en el estatuto, y no se dedica al sostenimiento general del gobierno. La fijación de tal carga no equivale a la imposición de una contribución, sino a una regla, y la exacción de la cuota es un mero incidente de la regla, y al imponerla, la Legislatura no está sujeta a lás limitaciones que circundan el poder de imponer contribuciones.”
La única duda que lia surgido en, nuestra mente es el alcance que debe darse a la decisión de la Corte de Circuito de Apelaciones del Primer Circuito que invoca el apelante. Se dictó en el caso de Gallardo v. Porto Rican American Tobacco Co., 26 Fed. (2d) 668 y resolvió que:
“De acuerdo con un estatuto aprobado por la Legislatura de Puerto Rico en 23 de abril de 1927, titulado ‘Ley para proteger el tabaco y cigarros de Puerto Rico contra fraudes y adulteraciones me-diante el establecimiento de una agencia de garantía y anuncio en la ciudad de Nueva York, Estados Unidos; la emisión de estampas de garantía determinando la procedencia del tabaco y una inspec-ción pericial adecuada; fijando un derecho de inspección para su-fragar los gastos que la aplicación de esta ley origine;’ etc., 'se im-puso un derecho {fee) de inspección, cuyo pago la apelada se negó a efectuar. En su demanda la compañía tabacalera alega que este-derecho de inspección equivale a un arbitrio. Si bien se le denomina derecho de inspección, el mismo e's en realidad una contribución im-puesta a la apelada y cae claramente dentro de la prohibición conte-nida en la ley de marzo 4, 1927.”
Argumentando por qué la anterior decisión no es aplicable-a estos casos la parte apelada se expresa, a nuestro juicio-con acierto, así:
“En ese ca’so se trataba de las estampillas que se fijan al tabaco de acuerdo con las disposiciones de la Ley No. 24 de 23 de abril de 1927, que enmienda las secciones 6 y 9 de la Ley No. 100 de 29' de agosto de 1925, que a su vez enmienda la Ley No. 19 de 17 de-septiembre de 1923.
“Es cierto que la Corte de Circuito así lo so'stuvo, pero no es menos cierto que en dicho caso el demandante-apelado alegó que los. derechos de inspección en aquel caso eran excise taxes, y el deman *796■dado-apelado, a los fines de interponer una excepción de falta de ju-risdicción, a'sí lo admitió, de suerte que la Corte, en armonía con el -criterio de ambas partes litigantes, pero sin entrar en los méritos del caso, declaró que tales derechos eran ‘in reality a tax assessed again'st the appellee,’ y en consecuencia, declaró con lugar la excep-ción de falta de jurisdicción del tribunal ya que de acuerdo con la ley del Congreso de marzo 4 de 1927 ‘no podrá sostenerse en la ■Corte de Distrito de los Estados Unidos para Puerto Rico pleito alguno con el fin de restringir la tasación o cobro de contribución •alguna impuesta por las leye's de Puerto Rico.’
“La ley que se interpretaba no es esencialmente igual a la ley ■de 1928. El propósito de aquélla era proteger el tabaco y cigarros ■de Puerto Rico contra el fraude y adulteraciones, por lo que las -estampillas se aplicaban al tabaco de. cosecha o manufactura isleña y be suministraban gratis, cobrándose un derecho de inspección sobre todo tabaco que se usare, vendiere o despachare, sin importar cuál fuera su procedencia. Este derecho de inspección, aún sin entrar ■en los méritos del caso, era en realidad una contribución y su propó-sito al aplicarse a todo el tabaco era el de proveer rentas. La Ley No. 19 de 1928, por el contrario, tiene por objeto regular la venta -en Puerto Rico de café extranjero, 'significándose como tal aquél que no es cosechado en la Isla; las estampillas se valoran sobre la base de dos centavos por libra, y se adhieren a los paquetes o envásete que ■contengan café extranjero puro o mezclado con café de Puerto Rico que se venda en el interior o se exporte para el exterior.”
No habiendo, pues, el demandante satisfecho una verda-dera contribución, la falta de jurisdicción es evidente.
A este respecto dijo la corte sentenciadora:
“Resolvemos que la Ley incluye únicamente en sus términos la ■devolución de contribuciones. Como consecuencia, 'si los derechos que se pagan a virtud de la Ley No. 19 de 1928, jurídicamente ha-blando, no son contribuciones, el demandado no puede acogerse a ella para interponer esta acción.”
Y parece conveniente citar lo que sigue de Cye tal ■como aparece en Saurí y Subirá v. Sepúlveda, 25 D.P.R. 242, 245.
“El consentimiento del Estado para ser demandado es un acto ■completamente voluntario por su parte, pudiendo éste, por tanto, de--terminar los casos en que puede ser demandado, sus términos y con-*797dichones, así como la forma en que ba de llevarse la acción; y sola-mente podrá ser demandado el Estado en los casos, forma, lugar y cortes que él determine, y quien quiera hacer uso de tal consenti-miento debe solicitar el remedio tal como lo prescribe la ley y cum-plir enteramente con los términos y condiciones como han sido esta-blecidos, estando las cortes en el deber de ver que se han observado los métodos de procedimiento prescrito's. ’ ’
Estudiando los casos en sus méritos, también creemos, que la segunda excepción debe declararse con lugar. Opinamos qne la Ley No. 19 de 1928 es constitucional.
Sostiene el apelante su anticonstitucionalidad porque tiende según él a impedir la venta en Puerto Eico de café importado de los Estados Unidos, estableciendo una injusta competencia entre dicbo café y el que aquí se produce, agre-gando luego como1 un argumento más que la venta del café cosechado en la Isla llega al noventa por ciento de su con-sumo total; porque tiende a regular el comercio con el extranjero y entre los estados de la Unión; porque priva al ciudadano de su propiedad sin el debido proceso de ley y no es uniforme; porque viola las leyes que impiden que se imponga una contribución a los productos de Estados Unidos que se importan en la Isla; porque es contraria a la Ley Federal sobre Drogas y Alimentos, y porque contiene más de un asunto en su título.
Examinada la Ley Federal de Drogas y Alimentos (Pure Food & Drug Act, Code of Laws of the U. S. of A. vol. 44, part 1, p. 622) se concluye que sus disposiciones con respecto a rotulación no están en conflicto con las de la ley puertorriqueña que exige que los envases para la venta o exportación de café extranjero, puro o mezclado con café de Puerto Eico, “deberán estar rotulados en letras de un cuarto de pulgada con el nombre, razón social o nombre corporativo de la persona natural o jurídica a quien ba sido’expedida la licencia, el número de la licencia y las palabras ‘traficante en café extranjero.’ Si dichos envases contienen café extranjero puro, se hará constar así en el mismo. Si contienen café *798extranjero, mezclado con café de Puerto Rico, deberá hacerse constar que el contenido del mismo es una mezcla, la proce-dencia de los cafés mezclados y la proporción de la misma.” Ambas beyes se armonizan y complementan fácilmente.
Es verdad que la ley interfiere en cierto modo con el comercio extranjero y entre estados de la Unión, pero lo hace en una forma que fia sido considerada permisible por la jurisprudencia. Se trata de una ley de inspección y se fia resuelto que esas leyes constituyen excepciones a la regla.
“El derecho de los estados a adoptar leyes de inspección está ex-presamente reconocido, en lo qne al comercio extranjero se refiere, en la constitución, en su artículo I, párrafo 10. . . El mismo prin-cipio es aplicable al comercio intere'stadual. . Patapsco Guano Co. v. North Carolina Vd. of Agriculture, 171 U. S. 345, 18 S. Ct. 862, 43 L. Ed. 191, y casos citados en la anotación 9 bajo el epígrafe commerce, párrafo 63 (a) del tomo 12 C. J. 52.”
No creemos que la ley interfiere con el ejercicio de las profesiones de una manera tal que constituya una invasión de ese derecho que tienen todos los que viven amparados por las leyes de la república. Regula, no prohibe. Fiscaliza a los efectos de garantizar el derecho de la comunidad a conocer la verdad en relación con los artículos que consume; no destruye la propiedad sin el debido» procedimiento de ley. Se trata de una situación distinta a la creada por la ordenanza municipal que esta corte declaró nula en el caso de El Pueblo v. Correa, 31 D.P.R. 531.
En cuanto a si el título de la ley cumple con las exigencias de nuestra Ley Orgánica, es cuestión que ha sido ya resuelta en la afirmativa así:
“El título de la ley de Puerto Rico de abril 19, 1928, ‘Ley para reglamentar la venta de café extranjero puro o mezclado con café de Puerto Rico y para proveer fondos con que pagar los gastos que ocasione tal reglamentación, y para otros fines,’ es adecuado, de acuerdo con la carta Orgánica, Sección 34 (48 USCA sec. 832).” 31 Fed. (2d) 946.
Julio 21 de 1930

Por virtud de todo lo expuesto, deben confirmarse las ■sentencias recurridas.

El Juez Asociado Señor Wolf disintió.* El Juez Asociado Señor Texidor no intervino.
EN RECONSIDERACION
El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
Siendo las mismas las cuestiones envueltas en estos casos, ■se estudiaron en una sola opinión. En los dos presentó el demandante mociones de reconsideración; exactamente iguales, que estudiaremos también conjuntamente.
En las mociones se copia una ley aprobada por la Legislatura en su última sesión disponiendo del balance resultante en 30 de junio de 1930 del fondo titulado “Fondo de Protección Cafetera,” creado por la Ley No. 19, aprobada en abril 19 de 1928, después de cubiertos los gastos de inspección y fiscalización requeridos por dicha ley, para el fomento de la agricultura y de la instrucción rural en las zonas cafeteras de la Isla, por medio del establecimiento de granjas de experimentación y demostración, y el apelante sostiene que con tal acto de la Legislatura quedó demostrado lo que siempre sostuvo, esto es, que la ley No. 19 de 1928, lo que impuso fué una contribución y no un derecho de inspección.
El que se disponga de un excedente que resulte después de cumplidos los fines de una ley como la 19 de 1928, especial-mente en la forma en que se hace en la ley de 1930, no tiene, por sí mismo, el alcance que pretende el apelante. ' Este no robustece su proposición con cita alguna de jurisprudencia.
Se alega además que esta corte no dió importancia a lo resuelto por ella misma en el caso de Benítez Sugar Co. v. Aboy, 34 D.P.P. 36. No es que no le diera importancia al caso; es que no era aplicable. En él se resolvió, citando la sección 1 de la Ley No. 17 de 1920, “con arreglo a este *800artículo es claro que cualquier contribución en Puerto Rico está comprendida en sus términos” y aquí se decidió que lo que imponía la Ley No. 19 de 1928, era un derecho de inspec-ción y no una contribución. No se trataba ni de un impuesto sobre la propiedad, ni de un arbitrio.
No debe olvidarse que si bien el fundamento principal de nuestras sentencias confirmando las de la Corte de Distrito de Ponce fué el de que el demandante no pudo acogerse a los beneficios de la Ley No. 8, de 1927, sobre contribuciones pagadas bajo protesta; tanto por la corte de distrito como por esta Corte Suprema se examinaron los méritos y se con-cluyó que la ley que se impugnaba era válida.
En este aspecto del caso se reiteran en las mociones de reconsideración argumentos que ya se expusieron y se tuvieron en cuenta. Nuestro criterio es el mismo.
Otros argumentos relativos a la no enmienda de la Ley No. 19 de 1928, reduciendo el impuesto, y a la situación difícil que surgirá en la Isla a virtud de las sentencias de esta corte dejando subsistente la ley, pues se corre el riesgo de que bajo la apariencia de un derecho de inspección pueda imponerse una verdadera contribución, no los consideramos de peso suficiente para alterar el juicio que formáramos. Quizá sea oportuno llamar la atención hacia el hecho de que el Congreso no sólo no intervino, pudiendo hacerlo, con la política de la Legislatura en esta materia, sí que fué más lejos y recientemente autorizó a la Legislatura “a imponer un derecho aduanero sobre café importado en Puerto Rico, incluyendo café cultivado en un país extranjero que venga a Puerto Rico procedente de los Estados Unidos.”

Las mociones de reconsideración deben ser declaradas sin lugar.

El Juez Asociado Señor Wolf disintió.*